DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, figures 2-11 in the reply filed on 9/30/21 is acknowledged.
Claims 13-16 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/21.
	None of the features recited in claims 13-16 and 31 are not disclosed as part of the embodiments shown in figures 2-11.

Information Disclosure Statement
The information disclosure statement filed 8/8/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL is not in English.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1102.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1105.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the installation guidance element ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the T-shaped installation guidance element”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 22-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chajec et al. US 2013/0180898 in view of Gustafson et al. US 2017/0252682.

Claim 11, Chajec teaches a filtration system comprising: a housing (12) having a first housing end (14) and a second housing end (16), the housing defining a central compartment therein, the housing comprising: a key slot (62) disposed on the first housing end, and an open cavity disposed on the first housing end, and a filter element (18) positioned within the central compartment of the housing, the filter element having a first and second filter end, the filter element comprising: filter media (22) and an endplate (46) disposed on the first filter end, the endplate comprising: a key element (84) configured for engagement with the key slot (fig. 1-8). Chajec does not teach a T-shaped installation guidance element.
	Gustafson teaches a filtration system comprising: a housing having a first housing end (22) and a second housing end (28), the housing defining a central compartment therein, the housing comprising: a an open cavity disposed on the first housing end, and a filter element (30) positioned within the central compartment of the housing, the filter element having a first and second filter end, the filter element comprising: filter media (48) and an endplate (60) disposed on the first filter end, the endplate comprising: a T-shaped installation guidance element (78), the T-shaped installation guidance element configured for engagement with the open cavity when the filter element is properly installed within the housing, the T-shaped installation guidance element comprising first and second lateral protrusions, and a longitudinal protrusion, the longitudinal protrusion perpendicular to an intersection of the first and second lateral protrusions, wherein engagement of the first and second housing end occurs when the T-shaped installation guidance element is disposed within the open cavity, and wherein engagement of the first and second housing ends is prevented from occurring when the 
	Claims 12 and 30, Gustafson further teaches a length of the first and second lateral protrusions is greater than a length of the longitudinal protrusion (fig. 1-5); and each of the first and second lateral protrusions have a height that is equal to a height of the longitudinal protrusion (fig. 1-5).
	Claims 22-23, Chajec further teaches the endplate includes a central opening (74) (fig. 1-8); and a groove (80) is defined on an outer surface of the central opening, the groove configured to receive a sealing member (78) fig. 4).
	Claim 24, the combination of Chajec and Gustafson would inherently have the key element disposed on a surface of the endplate from which the T-shaped installation guidance element extends.
	Claims 25-26, Chajec further teaches the key element extends radially away from an outer surface of the central opening and an axial height of the key element is less than an axial height of the central opening (fig. 4).
Claim 27, Chajec in view of Gustafson teaches as obvious the system of claim 22 but does not teach the recited relationship between the key element and the T-shaped installation guidance element. The recitation of the orientation of the key element and the T-shaped installation guidance element is merely a recitation of the relative configuration of the two elements. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent In re Dailey, 149 USPQ 47 (1966).

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chajec et al. US 2013/0180898 in view of Gustafson et al. US 2017/0252682 as applied to claim 22 above, and further in view of Sann et al. US 2012/0018359.

Chajec in view of Gustafson teaches the system of claim 22 and Chajec further teaches the key element comprises a protrusion extending radially outward from a base of the central opening but does not teach the key element comprises a pair of protrusions. The recitation of a pair of protrusions adjacent to each other and separated by a gap is merely a recitation of duplication of the key element of Chajec. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 124 USPQ 378 (1960). Additionally, the use of more than one radially protruding key element with a gap separating the key elements is a known technique in the art as demonstrated by Sann (fig. 4). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778